DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to the invention of Group II non-elected without traverse.  Accordingly, claim 11 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory C. Baker on September 1, 2022.
The after-final amendments filed on August 29, 2022, are hereby entered, and the application has been further amended as follows:
CLAIMS
Claim 3, line 12: 	“spacecraft separate from the carrier spacecraft to facilitate 

	
Allowable Subject Matter
Claims 1, 3-10, and 18-26, as amended in the after-final amendments filed on August 29, 2022, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 3, 7, and 18 being substantively similar), Scott (US 2005/0258311 A1) discloses a spacecraft servicing pod (10), comprising: a body (12) configured to be deployed from a carrier spacecraft (53) at an initial orbit that is different from a target geosynchronous orbit (54); at least one spacecraft servicing component (24) configured to perform at least one servicing operation on a target spacecraft (41) while being coupled to the target spacecraft (para. [0036]), the at least one spacecraft servicing component comprising a thruster assembly (24) configured to alter a position of the spacecraft servicing pod (para. [0035]); and a docking mechanism (34a, 34b) for coupling the body to the target spacecraft (figs. 4a and 4b), wherein the thruster assembly (24) is configured to transport the body (10) from the initial orbit to the target geosynchronous orbit after the body is deployed from the carrier spacecraft (fig. 6), wherein the spacecraft servicing pod requires another spacecraft separate from the carrier spacecraft to be docked to the target spacecraft (para. [0048]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the spacecraft servicing pod is configured to rendezvous with the another spacecraft at a location proximate the geosynchronous orbit to be installed on the target spacecraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647